United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 12, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-30462
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DEMPSEY CLOMAN,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                      USDC No. 3:04-CR-30005-ALL
                         --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Dempsey Cloman pleaded guilty to being a felon in possession

of a firearm in violation of 18 U.S.C. § 922(g)(1).     Pursuant to

18 U.S.C. § 924(e), he received an enhanced sentence of 188

months of imprisonment, to be followed by a five-year term of

supervised release.

     Cloman argues that the district court erred in counting his

convictions for two December 1989 residential burglaries,

committed six days apart, as separate offenses for purposes of

§ 924(e).   The district court did not so err.   See United States

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-30462
                               -2-

v. White, 465 F.3d 250, 253 (5th Cir. 2006); United States v.

Medina-Gutierrez, 980 F.2d 980, 982-83 (5th Cir. 1992).   Cloman

does not argue that his aggravated arson conviction was not a

qualifying predicate offense for purposes of § 924(e).

Consequently, we need not consider his argument that his two

convictions for burglary of a high school were not qualifying

predicate offenses for § 924(e) purposes.

     Cloman invites us to overrule the precedent set in United

States v. Armstead, 114 F.3d 504, 512 (5th Cir. 1997), that

possession of a firearm during a burglary has been held to be “in

connection with” the burglary for purposes of U.S.S.G. § 2K2.1.

It is the firm rule of this circuit that one panel may not

overrule the decisions of another without en banc consideration

or an intervening Supreme Court opinion.    See Hogue v. Johnson,

131 F.3d 466, 491 (5th Cir. 1997).

     AFFIRMED.